per curiam:
El Lie. Humberto Guzmán Rodríguez fue ad-mitido al ejercicio de la abogacía el 18 de noviembre de 1980 y al ejercicio del notariado el 10 de febrero de 1981.
El 18 de enero de 2005 el Sr. Erick J. Rodríguez Toro presentó una queja jurada contra el licenciado Guzmán Ro-dríguez, en la que le imputó una conducta alegadamente violatoria del Canon 28 del Código de Ética Profesional.(1) Específicamente, alegó en su queja que tanto él como va-rias corporaciones de las cuales es accionista, fueron de-mandados en el Tribunal Federal por Verónica Lee Barnés en el caso Verónica Lee Barnés v. Puerto Ven Quary Corp, et al.(2) En dicho pleito, el licenciado Guzmán Rodríguez es abogado de la parte demandante, señora Lee Barnés, y el Lie. Enrique Almeyda Bernal es el abogado del señor Ro-dríguez Toro.(3) Argüyó el quejoso que el 9 de noviembre de 2004 se reunió con la señora Lee Barnés en las oficinas del Bufete Martínez, Odell and Calabria, donde entonces tra-bajaba el licenciado Guzmán Rodríguez, con el propósito de intentar lograr una transacción en el caso. El quejoso asis-tió a la referida reunión sin su abogado. Según alega, es-tuvo reunido con la señora Lee Barnés por una hora en el salón de conferencia. Añadió que luego de la reunión, la señora Lee Barnés llamó a su abogado, el licenciado Guz-mán Rodríguez.
*313Argüyó que el licenciado Guzmán Rodríguez, mediante presión e induciéndolo a error, logró convencerlo sobre cierta transacción en el caso sin éste haber consultado con su abogado. Añadió que, luego de convencerlo, el licenciado Guzmán Rodríguez escribió en un papel, con su puño y letra, el acuerdo al que supuestamente habían llegado luego de la intervención del querellado.(4) Adujo, además, que el licenciado Guzmán Rodríguez nunca llamó a su abo-gado durante la reunión, por lo que entendió que la con-ducta de éste viola los cánones de ética de los abogados.(5)
El 11 de marzo de 2005 el Lie. Humberto Guzmán Ro-dríguez presentó su contestación a la queja, representado por la Leda. Maricarmen Ramos de Szendrey. Sostuvo que a principios de noviembre de 2004, el quejoso le manifestó a su representada su interés en transigir el caso. Por ello, comenzaron a reunirse las partes, junto a sus abogados, con el propósito de poner fin al litigio en cuestión. Luego de que ciertas conversaciones habidas el 8 de noviembre de 2004 no culminaran con una transacción, el 9 de noviem-bre el quejoso llamó a su cliente con el propósito de re-unirse para terminar el pleito. Sostuvo que ambas partes se comunicaron con sus abogados, pero éstos no podrían reunirse ese día, por lo que la señora Lee Barnés y el que-joso acordaron reunirse solos. Aceptó que en cierto mo-mento su cliente lo llamó y le pidió que los ayudara.
No obstante, sostiene que quiso aprovechar el ánimo que tenían las partes de lograr una transacción y se reunió con ellas. Añadió que, de buena fe, redujo a escrito el con-venio transaccional que ambas partes firmaron. Reconoció que su conducta es contraria al texto literal del Canon 28, supra, por lo que admite que fue imprudente al participar en la reunión que las partes sostenían sin que el represen-tante del quejoso estuviera presente. Reconoció que debió *314abstenerse de participar en la referida reunión. No obs-tante, entiende que, considerados los intereses protegidos por el Canon 28, supra, su conducta no perjudicó de nin-guna manera a las partes. Añadió que tampoco obtuvo lu-cro personal ni alguna ventaja indebida para su represen-tada, ni esperaba obtenerla en ningún momento, ya que “era un hecho incuestionable que el representante de Ro-dríguez Toro examinaría el documento y tendría que apro-barlo para presentárselo al tribunal en una estipulación transaccional judicial”.(6) Expresó que su conducta no tuvo consecuencias de ninguna naturaleza para nadie y que debe tomarse en consideración el hecho de que goza de una excelente reputación en la comunidad legal y que nunca antes había sido objeto de una queja disciplinara.
El 25 de abril de 2005 referimos el asunto al Procurador General para su investigación e informe, quien sometió su informe el 13 de octubre de 2005. El 20 de octubre de 2005 le concedimos al licenciado Guzmán Rodríguez un término de veinte días para expresarse sobre el Informe del Procu-rador General. Así lo hizo el licenciado Guzmán Rodríguez. Resolvemos.
HH
El Canon 28 del Código de Ética Profesional, supra, dispone lo siguiente:
El abogado no debe, en forma alguna, comunicarse, negociar ni transigir con una parte representada por otro abogado en ausencia de éste. Particularmente, debe abstenerse de aconse-jar o incurrir en conducta que pueda inducir a error a una parte que no esté a su vez representada por abogado.
El referido canon claramente proscribe, entre otras cosas, toda comunicación entre un abogado y una parte adversa que ostenta representación legal. El propó-*315sito de éste “es evitar que los abogados de una parte hagan acercamientos inapropiados y deshonestos a personas de-bidamente representadas para obtener ventaja”. Pretende, además, “prevenir que los abogados induzcan a error a per-sonas que carecen de representación legal. De esta forma se salvaguarda tanto el derecho de los litigantes a obtener representación legal adecuada, como el privilegio abogado-cliente”.(7)
La prohibición contenida en el Canon 28, supra, aplica independientemente del nivel de educación o escolaridad de las partes y de la intención del abogado que intenta el contacto con la parte.(8) Hemos expresado que la jerarquía profesional del abogado, comparada con la ausencia de preparación del adversario legao, colocaría al abogado que así actúe en posición ventajosa y se le haría fácil inducir a error al adversario falto de su representación legal. Aún en casos de igualdad de circunstancias entre abogado y parte adversa, hemos expresado que es conducta impropia el intentar comunicarse con la parte adversa en ausencia de su abogado.(9)
HH
En el presente caso no existe controversia sobre la in-tervención del licenciado Guzmán Rodríguez en la reunión entre el querellante y la señora Lee Barnés. De hecho, aceptó que fue él quien redujo a escrito el convenio transactional que ambas partes firmaron. Ello, sin la presencia del abogado del señor Rodríguez Toro en la referida reunión.
El licenciado Guzmán Rodríguez entiende que lo anterior no debe ser motivo de sanciones disciplinarias porque *316el quejoso es un experimentado hombre de negocios, accio-nista o presidente de varias corporaciones. Sostiene que no podía inducirlo a error al momento de la transacción por tratarse de una materia mejor conocida por el propio que-joso que por el querellado. No le asiste la razón. Como an-teriormente expresamos, la prohibición contenida en el re-ferido Canon 28 aplica independientemente del nivel de educación o escolaridad de las partes.(10)
Por otro lado, arguye que aunque su conducta es contra-ria al texto del Canon 28, supra, su intención no fue obte-ner lucro personal ni ventaja indebida para su representada. Sostiene que, de buena fe, quiso aprovechar el ánimo de las partes en poner fin al pleito, por lo que redujo a escrito el acuerdo transaccional sin llamar al abo-gado del quejoso. Por ello entiende que su conducta no amerita tan siquiera una censura por parte de este Tribunal. No compartimos su criterio.
Independientemente de la intención que tuviera el li-cenciado Guzmán Rodríguez al intervenir en la reunión, el Canon 28, supra, le prohíbe expresamente comunicarse, negociar o transigir con una parte representada por un abogado en ausencia de éste. De hecho, conforme surge del expediente ante nos, la razón por la cual las partes se re-unieron sin sus respectivos abogados era porque ninguno de ellos tenía la fecha disponible para acompañarlos. Es decir, el querellado sabía que el quejoso tenía representa-ción legal y que éste no podía acompañar a su cliente du-rante tal reunión. A pesar de ello, se personó a la reunión sin que estuviera presente el abogado del señor Rodríguez Toro.
Conociendo lo anterior, el licenciado Guzmán Rodríguez debió haberse negado a intervenir en la reunión sin la pre-sencia del representante legal del señor Rodríguez Toro, independientemente de las buenas intenciones que pu-diera tener de poner fin al pleito en cuestión. El licenciado Guzmán Rodríguez sabía que el Canon 28, supra, le prohi-*317bía toda comunicación con la otra parte en ausencia de su abogado, por lo que los motivos que tuviera para hacerlo no justifican su conducta. Sus buenas intenciones no le exi-men del cumplimiento con las normas éticas que rigen la profesión.
Concluimos, en consecuencia, que la conducta en que incurrió el licenciado Guzmán Rodríguez violentó las dis-posiciones del Canon 28 del Código de Etica Profesional, supra.
No obstante, “[h]emos establecido que al determinar la sanción disciplinaria que se habrá de imponer al abogado querellado, podemos tomar en cuenta factores como la reputación del abogado en su comunidad, el historial previo de éste, si se trata de su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de una conducta aislada, el ánimo de lucro que medió en su actuación, resarcimiento al cliente y cualesquiera otras consideraciones ya bien atenuantes o agravantes que medien de acuerdo a los hechos”.(11)
En el presente caso, el licenciado Guzmán Rodríguez ha reconocido que fue imprudente al participar de la reunión que las partes sostenían, sin que el representante del que-joso estuviera presente. Tampoco existe indicio alguno de que el quejoso se haya perjudicado por la actuación del querellado. Se trata, además, de un abogado que ha gozado de buena reputación por quince años y que comete su pri-mera falta dentro de su descargo profesional en la abogacía. Nunca antes se había presentado queja alguna por su conducta profesional.
Tomando en consideración lo antes expuesto, procede que limitemos nuestra sanción disciplinaria a una censura al licenciado Guzmán Rodríguez. Se le apercibe que en el futuro deberá dar fiel y cabal cumplimiento a los cánones del Código de Etica Profesional que rigen la profesión de *318abogado o, de lo contrario, será objeto de sanciones disci-plinarias más severas.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López y la Juez Aso-ciada Señora Rodríguez Rodríguez no intervinieron.

(1) 4 L.P.R.A. Ap. IX.


(2) 03-2358(SEC).


(3) En conformidad con el expediente ante nos, el señor Rodríguez Ibro estuvo representado originalmente por el licenciado Almeyda Bernal, luego por el Lie. Fernando Longo y, desde febrero del 2005, por el licenciado Almeyda Bernal nuevamente.


(4) El señor Rodríguez Toro acompañó con su queja copia de dicho papel escrito a mano, como Anejo I. Cabe señalar que el 10 de noviembre de 2004 el quejoso se comunicó con la señora Lee Barnés para informarle que no honraría el acuerdo porque le resultaba muy oneroso.


(5) Queja jurada presentada por el señor Rodríguez Toro el 18 de enero de 2005.


(6) Contestación del licenciado Guzmán Rodríguez a la queja en cuestión del 11 de marzo de 2005, pág. 3.


(7) In re Martínez Lloréns, 158 D.P.R. 642, 646 (2003); In re Andreu, Rivera, 149 D.P.R. 820, 825 (1999).


(8) In re Martínez Lloréns, supra.


(9) Íd.; In re Andreu, Rivera, supra, pág. 825, citando a S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. especial, San Juan, Pubs. STP, 1995, Cap. IV, págs. 4.67-4.68.


(10) In re Martínez Lloréns, supra.


(11) In re Ortiz Morales, 166 D.P.R. 105 (2005). Véanse: In re Montalvo Guzmán, 164 D.P.R. 806 (2005); In re Martínez Lloréns, supra, pág. 647; In re Vélez Barlucea, 152 D.P.R. 298, 310-311 (2000).